Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/22/2021.
3.	Claims 2 and 9 are cancelled.  Claims 1, 3-8 and 10 are currently pending in this Office action.  This action is made Final. 

Claim Rejections - 35 USC § 101
4.	The 35 U.S.C. 101 rejections made in the prior Office action are withdrawn in view of the amendment filed on 10/22/2021.

Claim Rejections - 35 USC § 112
5.	The 35 U.S.C. 112, second paragraph rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 10/22/2021.  However, new rejections are being made as stated below:

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Regarding claim 7, this claim recites the phrase of “a user’s initial inquiry” (i.e., line 6).  However, it is unclear how and in what manner the phrase of “a user’s initial inquiry” in claim 7 is related to the phrases of “an initial input from a user” (i.e., lines 2-3 of claim 1) or “the initial input” (i.e., line 4 of claim 1).  Are they referring to a different initial input? Or are they referring to the same thing?  Clarification is required.  In addition, claim 7 recites the phrase of “a next inquiry” (i.e., line 8).  However, it is unclear how and in what manner, the phrase of “a next inquiry” in claim 7 is related to the phrase of “a next inquiry” (i.e., line 16 of claim 1).  Are they referring to a different inquiry? Or are they referring to the same thing?   Clarification is required.  
	Regarding claim 8, this claim recites the phrase of “the presentation of a key” (i.e., lines 5-6).  However, it is unclear how and in what manner the phrase of “the presentation of a key” in lines 5-6 is related to the phrase of “the presentation of the key” in line 3. Are they referring to a different key?  Or are they referring to the same thing?  Clarification is required.  In addition, it is unclear how and in what manner the phrase of “the presentation of a key” in lines 5-6 is related to the phrases of “presentation of a key” (i.e., line 7 of claim 1) or “a set of keys” (i.e., line 15 of claim 1) or “a plurality of keys” (i.e., line 17 of claim 1).  Are they referring to a different key?  Or are they referring to the same thing?  Clarification is required. 
	
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0348549 (hereinafter Giuli) in view of non-patent literature “Knowledge Q&A: Direct Answers to Natural Questions”, NTT DOCOMO Technical Journal Vol. 14 No. 4, 6 pages, 2013 (hereinafter Uchida).

Regarding claims 1 and 10, Giuli discloses a conversation system configured to specify a response detail specified by a set of one or more keys formed from phrases on the basis of an initial input from a user, the conversation system comprising circuitry configured to:
acquire the initial input that seeks an answer to a target question from the user as part of a conversation that is automatically conducted with the user without human intervention ([0015-0016 and 0074]; “A virtual assistant can be capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry”);
At block 612, a second pass of the multi-pass natural language process can be performed to determine a secondary user intent for the first substring identified at block 610…”; and “…For example, based on the knowledge representation of user intent produced by the multi-pass natural language process, the domains that are to be used to generate parse results, the service methods required, and constraints of those services can be known”).

    PNG
    media_image1.png
    1178
    1375
    media_image1.png
    Greyscale

Guili does not explicitly disclose the features of wherein accumulate the acquired keys as accumulation keys in a case in which a positive answer indicating positivity for the inquiry is acquired; extract the response details including the accumulation keys accumulated by the as candidate response details by referring to a storage configured to store the response details and a provide rather than simply displaying the content or web page containing the answer.  For the keywords, ‘Thirty-six Views of Mount Fuji’ and ‘Creator,’ an ordinary search engine would list Web pages containing these key-words and users would need to select the answer they desire from among those displayed…” (pg. 5, [For Task (2), through careful interpretation...]).  


    PNG
    media_image2.png
    798
    852
    media_image2.png
    Greyscale

To evaluate candidates, various information <feature values> such as the number of times the response appears in the search results”; and utilizing a search-type function and “…In the example in fig. 4, the two keywords, ‘Pontochou’ and ‘Pont’ were selected…” (pgs, 1-2, [2. Overview of Knowledge Q&A Service]; pgs. 8-9, [3.3 Search-type Q&A Server]; fig. 4 as shown above).  Uchida further discloses that “The answer candidates are then evaluated…various information (feature values) such as the number of times the response appears in the search results...” (pgs. 8-9, [3.3 Search-type Q&A Server]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Uchida in the system of Guili in view of the desire to enhance the use of the intelligent automated assistant system by utilizing the user candidate keywords resulting in improving the efficiency of identifying the user intent.

Regarding claim 3, Giuli in view of Uchida discloses the conversation system, wherein an attribute is associated with each of the keys associated with the response details stored in the storage, and
wherein the circuitry selects the inquiry key on the basis of a priority level of the attribute set in advance (Uchida: pg. 9, [Then, keywords are extracted…] and [The pages containing the above…]; fig. 4; the ranking keywords).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 4, Giuli in view of Uchida discloses the feature of the conversation system, wherein the circuitry selects the inquiry key on the basis of a predetermined dependency relation of the candidate response detail in which the accumulation key is included with the utilizing the rule approach to store question patterns and corresponding answers in a knowledge database).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 5, Giuli in view of Uchida discloses the conversation system, wherein each of the response details stored in the storage has a priority level set in advance, and
wherein the circuitry selects a key included in a candidate response detail, which has a highest priority level among the candidate response details, as the inquiry key (Uchida: pg. 9, [Then, keywords are extracted…] and [The pages containing the above…]; fig. 4).   Therefore, the limitations of claim 5 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 6, Giuli in view of Uchida discloses the conversation system, wherein the circuitry selects the inquiry key among a plurality of keys included in each of a plurality of candidate response details extracted by the circuitry, and wherein the selected inquiry key is a key for which the number of candidate response details extracted by the circuitry on the basis of an answer to a next inquiry by the plurality of candidate response details that have already been extracted in a case in which the key is caused to be included in the next inquiry (Giuli: [0063 and 0076-0078]) and (Uchida: pgs. 5-6, [An illustration of using the Knowledge Q&A…]; pgs. 8-9, [3.3 Search-type Q&A Server]; fig. 4; “…while answers to less frequent, more-diverse questions can be inferred by the search-type function…”).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Giuli in view of Uchida, and further in view of U.S. 2016/0055180 (hereinafter Nishihara).

Regarding claim 7, as far as the claim is understood, Giuli in view of Uchida discloses the conversation system, wherein the circuitry selects the inquiry key from among a plurality of keys included in each of a plurality of candidate response details extracted by the circuitry; wherein the selected inquiry key is a key for which a value is the largest in a case in which the key is caused to be included in the next inquiry (Giuli: [0052-0055]; fig. 6) and (Uchida: pgs. 8-9, [3.3 Search-type Q&A Server]).  The references do not explicitly disclose the features of wherein the selected inquiry key is a key for which a value, acquired by dividing (i) a sum of a total number of times each of the candidate response details extracted by the circuitry resulted to be specified as a user’s initial inquiry on the basis of an answer to a next inquiry by (ii) the number of the different extracted candidate response details.  However, Nishihara discloses that “Additionally, to cope with variation in the keyword frequency of occurrence for each piece of information in the search result, the frequency of occurrence of each keyword within individual pieces of information (such as webpages) may also be normalized by dividing by the sum of the frequency of occurrence of all keywords within the relevant piece of information…the score for one keyword may be treated as the normalized frequency of occurrence of the keyword in each piece of information in the search result, summed over all pieces of information in the search result” ([0042-0043]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Nishiara in the modified system of Giuli in view of the desire to enhance the use of the intelligent automated assistant system by utilizing the specific normalization functionality resulting in improving the efficiency of identifying the user intent.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Giuli in view of Uchida, and further in view of U.S. 2015/0324857 (hereinafter Siegel).

Regarding claim 8, as far as the claim is understood, Giuli in view of Uchida discloses the conversation system wherein the circuitry acquires one of the positive answer, a negative answer indicating negativity as an answer from the user for the presentation of the key in the inquiry (Giuli: [0032, 0052 and 0054]; “Virtual assistant client module 264 can pass the additional input to virtual assistant server 114 to help virtual assistant server 114 in intent inference and/or fulfillment of the user’s intent expressed in the user request”).  The references do not explicitly disclose the feature wherein the circuitry selects the inquiry key on the basis of a history of answers to the presentation of a key for each key among a plurality of keys included in the candidate response detail.   However, Siegel discloses that “User responses can include positive responses, such as click-through, viewing time, sharing (e.g., on social networking systems) or comments, or negative responses, such as electing to skip the advertisement or not purchasing the good or services advertised (e.g., as determined through subsequent payment history associated with the device identifier),…” ([0077]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Siegel in the modified system of Giuli in view of the desire to enhance the use of the intelligent automated assistant system by utilizing the user responses resulting in improving the efficiency of identifying the user intent.  

Response to Arguments
13.	Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.  
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MONICA M PYO/Primary Examiner, Art Unit 2161